The original opinion in this case was rendered on October 11, 1930. Petition for rehearing was filed October 22, 1930.
The court, after considering the testimony and record in the case, denies the petition for rehearing. After a careful examination of the record it appears that the sentence imposed in this case is excessive and should be modified. It is therefore ordered that the sentence of 90 days in the county jail and a fine of $200 be modified to a sentence of 60 days in jail and a fine of $200.